

117 HR 699 IH: Mutual Fund Litigation Reform Act
U.S. House of Representatives
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 699IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2021Mr. Emmer introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Investment Company Act of 1940 to provide complaint and burden of proof requirements for certain actions for breach of fiduciary duty. 
1.Short titleThis Act may be cited as the Mutual Fund Litigation Reform Act. 2.Complaint and burden of proof requirements for certain actions for breach of fiduciary dutySection 36(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–35(b)) is amended by adding at the end the following: 
 
(7)In any such action brought by a security holder of a registered investment company on behalf of such company— (A)the complaint shall state with particularity all facts establishing a breach of fiduciary duty, and, if an allegation of any such facts is based on information and belief, the complaint shall state with particularity all facts on which that belief is formed; and 
(B)such security holder shall have the burden of proving a breach of fiduciary duty by clear and convincing evidence.. 